Case 1:19-cv-05244-AKH Document 76-4 Filed 04/24/20 Page 1 of 4




                   SEC107
                 Case
                 Case 1:19-cv-05244-AKH
                      1:19-cv-09439-PKC Document
                                        Document 76-4
                                                 203 Filed
                                                      Filed 02/18/20
                                                            04/24/20 Page
                                                                     Page 12 of
                                                                             of 34
                            U.S. COMMODITY FUTURES TRADING COMMISSION
                                              Three Lafayette Centre
                                   1155 21st Street, NW, Washington, DC 20581
                                           Telephone: (202) 418-5000
                                            Facsimile: (202) 418-5567
                                                   www.cftc.gov


Office of General Counsel


                                                             February 18, 2020

        Via CM/ECF
        The Honorable P. Kevin Castel
        United States District Judge
        Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, NY 10007

                Re: SEC v. Telegram Group, Inc., et al., No. 1:19-cv-09439 (PKC)

        Dear Judge Castel:

        Thank you for inviting the CFTC’s Office of General Counsel to submit a letter regarding issues
        raised in the above-referenced litigation. We understand that the defendant, Telegram Group,
        Inc., argues that its planned digital currency, the “Gram,” will be a commodity and not a
        security, and therefore not subject to registration under the Securities Act of 1933 (“’33 Act”).
        The following represent the views of the CFTC’s Office of General Counsel, and not necessarily
        of the CFTC itself or of any individual Commissioner, but our views are relatively
        straightforward: Digital currency is a commodity. See, e.g., CFTC v. My Big Coin Pay, Inc.,
        334 F. Supp. 3d 492, 495-98 (D. Mass. 2018) (citing cases); In re BFXNA Inc. d/b/a Bitfinex,
        CFTC Dkt. No. 16-19, 2016 WL 3137612, at *5 (CFTC June 2, 2016) (“Bitcoin and other virtual
        currencies are … properly defined as commodities.”).1 However, the Commodity Exchange Act
        (“CEA”), 7 U.S.C. §§ 1-26, provides that many securities are commodities to which the
        securities laws apply. Thus, any given digital asset may or may not be subject to the securities


        1
         Terminology in this space is evolving and has sometimes lagged behind the technology. In the
        past, the CFTC has used the term “virtual currency,” defined as “any digital representation of
        value (a ‘digital asset’) that functions as a medium of exchange, and any other digital unit of
        account that is used as a form of a currency (i.e., transferred from one party to another as a
        medium of exchange); may be manifested through units, tokens, or coins, among other things;
        and may be distributed by way of digital ‘smart contracts,’ among other structures.” Retail
        Commodity Transactions Involving Virtual Currency. 82 Fed. Reg. 60,335, 60,338 (Proposed
        Dec. 20, 2017). Telegram here uses the term “digital currency,” which is sometimes used as a
        synonym for “virtual currency.” Id. at 60,338 n.46. That is the definition we ascribe for
        purposes of this submission, but we do not intend it to limit the universe of what may be a
        “commodity” under the CEA. Other fungible digital assets may be commodities as well. See
        generally 7 U.S.C. § 1a(9) (defining “commodity”).

                                                        `
         Case
         Case 1:19-cv-05244-AKH
              1:19-cv-09439-PKC Document
                                Document 76-4
                                         203 Filed
                                              Filed 02/18/20
                                                    04/24/20 Page
                                                             Page 23 of
                                                                     of 34
The Honorable P. Kevin Castel
February 18, 2020
Page 2 of 3

laws, but that does not depend on whether the asset is a commodity. It depends on whether the
asset is a “security” within the meaning of the ’33 Act itself.2

The CEA grants the CFTC exclusive jurisdiction over most transactions involving commodity
“derivatives.” Id. § 2(a)(1). A commodity derivative is a financial instrument, such as a futures
contract or swap, whose value is based on the price of an underlying commodity. The CFTC’s
jurisdiction over the commodities themselves is narrower, generally limited to policing those
markets against manipulation and fraud. See, e.g., id. §§ 9(1), 13(a)(2). The statute defines
“commodity” to include various tangible and intangible assets that fall into three categories:

    1) Enumerated Commodities: “wheat, cotton, rice, corn, oats, barley, rye, flaxseed, grain
       sorghums, mill feeds, butter, eggs, Solanum tuberosum (Irish potatoes), wool, wool tops,
       fats and oils (including lard, tallow, cottonseed oil, peanut oil, soybean oil, and all other
       fats and oils), cottonseed meal, cottonseed, peanuts, soybeans, soybean meal, livestock,
       livestock products, and frozen concentrated orange juice,” id. § 1a(9);

    2) Catchall for Other Goods and Articles: “all other goods and articles, except onions (as
       provided by section 13–1 of this title) and motion picture box office receipts (or any
       index, measure, value, or data related to such receipts),” id.; and

    3) Catchall for Services, Rights, and Interests: “all services, rights, and interests (except
       motion picture box office receipts, or any index, measure, value or data related to such
       receipts) in which contracts for future delivery [i.e., futures contracts] are presently or in
       the future dealt in,” id.

Many securities fall within the third prong of that definition.3 See, e.g., id. § 1a(19)(i)
(categorizing a security as an “excluded commodity,” a statutory term of art for certain primarily
intangible assets, measures, and indices that are subject to CEA provisions); id. § 6m(3)(C)
(defining “commodity interests” to include security futures contracts).4

However, the CEA also contains provisions that preserve the SEC’s jurisdiction and confirm that
securities laws continue to apply to securities. For example, CEA Section 2(a)(1), which


2
  It is possible that an asset that is a commodity may be a security at one point in time, but not
another. For example, a digital asset created as an investment contract may mature to become a
simple store of value or means of exchange, the holders of which are no longer relying on the
efforts of others to obtain a profit. SEC v. W.J. Howey Co., 328 U.S. 293, 301 (1946) (stating the
elements of an “investment contract”).
3
 Under the CEA, “[t]he term ‘security’ means a security as defined in section 2(a)(1) of the
Securities Act of 1933 (15 U.S.C. 77b(a)(1)) or section 3(a)(10) of the Securities Exchange Act
of 1934 (15 U.S.C. 78c(a)(10)).” 7 U.S.C. § 1a(41).
4
  The CEA uses the term “excluded commodity” for historical reasons. It does not imply that
these commodities are excluded from the CEA.
        Case
        Case 1:19-cv-05244-AKH
             1:19-cv-09439-PKC Document
                               Document 76-4
                                        203 Filed
                                             Filed 02/18/20
                                                   04/24/20 Page
                                                            Page 34 of
                                                                    of 34
The Honorable P. Kevin Castel
February 18, 2020
Page 3 of 3

establishes the CFTC’s exclusive jurisdiction, contains a savings clause that preserves the
authority of the SEC:

       Except as hereinabove provided, nothing contained in this section shall
       (I) supersede or limit the jurisdiction at any time conferred on the
       Securities and Exchange Commission or other regulatory authorities under
       the laws of the United States or of any State, or (II) restrict the Securities
       and Exchange Commission and such other authorities from carrying out
       their duties and responsibilities in accordance with such laws.

Id. § 2(a)(1)(A). Similarly, Title VII of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Pub. L. No. 111-203, 124 Stat. 1376, 1641-1802 (2010) (the “Dodd-Frank Act”),
granted the CFTC new anti-fraud and anti-manipulation authority with respect to any “contract
of sale of any commodity in interstate commerce.” Id. § 753 (codified at 7 U.S.C. § 9(1)). But
the Dodd-Frank Act also carved out most securities from this authority, as well as other
provisions of Title VII. Id. § 722 (codified at 7 U.S.C. § 2(a)(1)(H)) (stating that the CFTC has
“no jurisdiction under [the Dodd-Frank Act] (or any amendments to the [CEA] made by [the
Dodd-Frank Act]) with respect to, any security other than a security-based swap”)).

Thus, while digital currency is a commodity, that does not resolve the question of whether the
’33 Act applies to Gram. That depends on the securities laws. See, e.g., W.J. Howey, 328 U.S. at
298-301. We express no view on that question here.

                                                     Sincerely,

                                                     /s/Robert A. Schwartz

                                                     Robert A. Schwartz
                                                     Deputy General Counsel,
                                                     Litigation, Enforcement & Adjudication
                                                     Commodity Futures Trading Commission
                                                     1155 21st Street, N.W.
                                                     Washington, DC 20581
                                                     (202) 418-5958
                                                     rschwartz@cftc.gov
